Citation Nr: 1046496	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected migraine headaches.  

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Appellant's Spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to September 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision of the St. Petersburg, 
Florida Regional Office (RO), which granted service connection 
for migraine headaches, evaluated as 10 percent disabling, with 
an effective date of April 11, 2008.  The Veteran has appealed 
the issue of entitlement to an initial evaluation in excess of 10 
percent.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
The Veterans claims file is now in the jurisdiction of the 
Detroit, Michigan RO.

In October 2010, the Veteran was afforded a hearing before the 
undersigned who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

At the October 2010 hearing the Veteran's representative 
indicated that the Veteran was currently receiving treatment at 
the Detroit VA Medical Center (VAMC).  It was noted that the 
claims file did not include any VA treatment reports dated after 
August 2008, that he had the right to have such records reviewed, 
and that the RO would be requested to add such treatment reports 
to the record.  The Veteran provided a waiver of RO initial 
review of these VA records.

However, it does not appear that VA treatment reports dated after 
August 2008 were associated with the claims file subsequent to 
the hearing.  On remand, an attempt should be made to obtain 
these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2), 
(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A review of the RO's August 2008 decision shows that it assigned 
an effective date for service connection of April 11, 2008, and 
that it evaluated the Veteran's disability under 38 C.F.R. § 
4.124a, Diagnostic Codes (DCs) 8045-9304.  See 38 C.F.R. § 4.27 
(stating that hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  This 
hyphenated diagnostic code may be read to indicate that 
"residuals of a traumatic brain injury (TBI)" is the service-
connected disorder, and it is rated as if the residual condition 
is dementia, under DC 9304.  

During the course of the appeal, the regulations for the 
evaluation of brain disease due to trauma, or TBI, under DC 8045 
were amended, effective October 23, 2008.  See 73 Fed. Reg. 
54,693 (Sept. 23, 2008).  The new regulation provides that a 
Veteran whose residuals of TBI were rated by VA under a prior 
version of 38 C.F.R. § 4.124a, DC 8045, will be permitted to 
request review under the new criteria, irrespective of whether 
his or her disability has worsened since the last review or 
whether VA receives any additional evidence.  

In the June 2009 statement of the case, the RO advised the 
Veteran of the new criteria.  In a statement received in July 
2009, the Veteran requested review under the new criteria.  
Therefore, the new criteria must also be considered.  

In this case, the Veteran has been diagnosed with migraine 
headaches.  The new DC 8045 states that VA should separately 
evaluate any residual with a distinct diagnosis that may be 
evaluated under another diagnostic code, such as migraine 
headache or Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.  Id. (emphasis added).  In addition, Note (1) 
to the new DC 8045 provides that if the manifestations of TBI are 
clearly separable, a separate evaluation for each condition 
should be assigned.  Id.  

Given the foregoing, the Veteran's migraine headaches should also 
be evaluated under 38 C.F.R. § 4.124a, DC 8100.  However, a 
review of the most recent VA examination report of record, dated 
in May 2009, shows that it does not contain sufficient findings 
for evaluation under DC 8100.  The examination report is 
therefore inadequate for adjudicative purposes.  38 C.F.R. § 4.2; 
see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that 
once VA undertakes the effort to provide an examination, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  Accordingly, on remand, the 
Veteran should be scheduled for another examination.  

With regard to the claim for TDIU, once a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, an 
informal claim for TDIU is raised.  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. § 3.155.

At the hearing, the Veteran testified that he had been a roofer 
for 52 years, but that he could no longer do such work due to his 
migraine headaches.  He also indicated that his disability 
symptoms would prevent him from seeking other employment.  In 
addition, a statement from a former employer, received in 
September 2008, shows that the Veteran had frequently been placed 
on light duty due to symptoms that included headaches, and that 
he warranted "a total disability for his injuries."  Therefore, 
a TDIU claim is raised by the record.  Id.  In Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) the United States Court of 
Appeals for Veterans Claims (Court) stated that when the issue of 
entitlement to a TDIU rating for a particular service-connected 
disability or disabilities is raised in connection with a claim 
for an increased rating for such disability or disabilities, the 
Board has jurisdiction to consider that issue.  The Court 
indicated that if the Board determines that further action by the 
RO is necessary with respect to the issue, the Board should 
remand that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


1.  Obtain all records of the Veteran's 
treatment from the Detroit VAMC dated from 
August 2008 to the present.  If these 
records cannot be obtained after an 
exhaustive search, VA's efforts, and any 
resolution determined, must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 38 
C.F.R. § 3.159(e).  

2.  Following the development discussed in 
the first paragraph of this remand, 
schedule the Veteran for a VA neurological 
examination for the purpose of ascertaining 
the current level of severity of his 
service-connected migraine headaches.  The 
claims folder and a copy of this REMAND 
should be reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  

The examiner should specifically note 
whether the headaches are prostrating; 
their frequency; and their impact on 
occupational functioning.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale, with 
citation to relevant medical findings and 
lay statements.
If the examiner cannot express any of the 
requested opinions, the examiner should 
explain the reasons therefor.

3.  Send the Veteran a VCAA notice letter 
with respect to the issue of entitlement to 
TDIU.  

4.  Develop and adjudicate the issue of 
entitlement to TDIU.  

5.  Then readjudicate the issue of 
entitlement to a higher evaluation for 
migraine headaches.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental SOC 
(SSOC) that addresses all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence, and applicable 
law and regulations considered.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other 







(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



